Citation Nr: 0721810	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the posterior lip of the right 
tibia.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the posterior lip of the right 
tibia, for the period from May 7, 2001, to August 20, 2006.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a fracture of the posterior lip of the right 
tibia, from August 21, 2006.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
Barrett's esophagus, post-traumatic stress disorder (PTSD), 
and a left knee disability.  In addition, the RO increased 
the rating for the veteran's service-connected right ankle 
disability to 10 percent, effective May 7, 2001, the date of 
receipt of his claim.  As set forth on the cover page of this 
decision, the veteran has since relocated and his claim is 
now in the jurisdiction of the RO in St. Petersburg, Florida.  

In April 2006, a hearing was held at the St. Petersburg RO 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In a June 2006 decision, the Board denied service connection 
for Barrett's esophagus.  The remaining issues were remanded 
to the RO for additional evidentiary development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in a January 2007 
rating decision, the RO granted service connection for PTSD, 
and assigned an initial 10 percent rating, effective May 7, 
2001.  This determination constitutes a full award of the 
benefits sought on appeal.  Absent any indication that the 
veteran has appealed the downstream elements of the initial 
rating or the effective date, such matters are not in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

Also in the January 2007 rating decision, the RO increased 
the rating for the veteran's right ankle disability to 10 
percent, effective August 21, 2006, the date of a VA medical 
examination showing increased symptomatology.  Although a 
higher rating was granted, the issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, 
given the RO's actions, complete adjudication of the 
veteran's claim now requires an analysis during two discrete 
time periods, as set forth above on the cover page of this 
decision.

It is noted that during the veteran's April 2006 Board 
hearing, the veteran raised a claim of service connection for 
residuals of a right hip fracture, claimed as secondary to 
his service-connected right ankle disability.  Inasmuch as 
this claim is not inextricably intertwined with the issues 
now before the Board on appeal, it is referred to the RO for 
initial consideration.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Pursuant to the Board's June 2006 remand, the veteran was 
afforded a VA medical examination in August 2006.  During the 
examination, the veteran reported that he had not worked 
since he was awarded disability benefits from the Social 
Security Administration (SSA).  VA has an obligation to 
obtain these records, prior to further appellate 
consideration.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2006); see also Tetro v. 
Gober, 14 Vet. App. 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's award of disability benefits, 
as well as any medical records in its 
possession.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




